DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3. 	Claims 1-3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2007/0093705 A1).
Regarding claim 1, Shin teaches an adhesive electrode for registration of electric and electrobiological signals (the adhesive electrode 200 is configured to measure biosignals from a subject [0052, 0056, FIG. 3]), comprising a patient contact portion (electrode member 220 is attached to the living subject [0052, 0056, FIG. 6]) and a transmission portion (signal processing unit 110 is electrically connected to the electrode 200 [0052, FIG. 3, FIG. 6]), 
the patient contact portion comprising a layer of adhesive electrolyte material in contact with a patient's skin (an adhesive material may be formed on the electrode member 220 to facilitate attachment to the subject’s skin [0028, 0052, 0056, FIG. 4]. Specifically, the adhesive material may be a layer of electrolyte cream [0052]), a layer of conductive material (the electrode member 220 is formed from a conductive material [0028, 0056, FIG. 4]) and a layer of insulating material (the electrode member 220 comprises an insulating sheet 210 [0028, 0054, 0058, FIG. 4]), 
the transmission portion being connected to said conductive layer (the signal processing unit 110 is electrically connected with the electrode member 220 [0056, FIG. 4]. As stated above, the electrode member 220 is formed from a conductive material [0028, 0056, FIG. 4]), 
wherein said layer of conductive material includes at least partially of a layer of magnetic material (the conductive electrode member 220 / 820 may comprise a magnetic material [0056, 0096, 0101]. Specifically, the conductive electrode member 820 is made of metal and comprises a magnetic snap connection portion 822 to facilitate connection with the signal processing unit 710 [0028, 0096, 0101, FIGS. 11-12]),
said transmission portion being removably secured to said layer of magnetic material (the snap connection allows for a removable connection between the magnetic snap portion 822 and the signal processing unit 710 [0094, 0096, 0101, FIGS. 11-12]).
The Examiner respectfully submits that the connections for the transmission portions or signal processing units 110 / 710 and electrode members 220 / 820 refer to similar components on corresponding devices ([0052, 0056, 0094, 0096, 0101, FIG. 4, FIG. 6, FIGS. 11-12]). Therefore, it would have been obvious to a person having ordinary skill in the art to combine the connections from the different embodiments to arrive at an overall device similar to the one claimed. Specifically, this modification would result in the corresponding embodiments having an electrode member that is coupled to a signal processing unit through a magnetic connection (for example, the conductive metal electrode member 820 comprises a magnetic snap connection portion 822 to facilitate connection with the signal processing unit 710 [0094, 0096, 0101]. This magnetic connection could be used to modify the embodiment comprising the electrode member 220 and the signal processing unit 110 [0052, 0056]). The advantage of such modification will provide a stable connection between the electrode and the signal processing unit ([0107]). Furthermore, the stable connection will also improve the signal-to-noise ratio ([0107]). 
Regarding claim 2, Shin teaches wherein said transmission portion comprises a transmission element (the signal processing unit 710 comprises a transmission element or terminal 720 [0094, 0096, FIGS. 11-12]), said transmission element having a connection head in contact at least partially with said conductive layer, said connection head comprising a magnetic portion (the transmission element or terminal 720 has a magnetic connection head that connects with the magnetic snap portion 822 of electrode member 820 [0094, 0096, 0101, FIGS. 11-12]. As stated above, the electrode member 220 / 820 is composed of a conductive material or metal [0028, 0056, 0101]).
Regarding claim 3, Shin suggests the electrode according to claim 2. Shin does not explicitly teach wherein said layer of insulating material covers said layer of conductive material so as to provide for a portion of said layer of conductive material in contact with said connection head.  
The Examiner respectfully submits, as Shin teaches the use of the recited elements (insulating sheet 210 [0028, 0054, 0058], conductive material [0028, 0056], and connection head or terminal 720 [0094, 0096, 0101]), configuring the elements in the manner recited above would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 10, Shin teaches a method of making an adhesive electrode for registration of electric and electrobiological signals (the adhesive electrode 200 is configured to measure biosignals from a subject [0052, 0056, FIG. 3]), comprising the following steps: 
(a) making a layer of adhesive electrolyte material (a layer of electrolyte material is disposed between the bottom of the electrode 200 and the patient’s skin [0052, 0069]); 
(b) making a layer of conductive material (the electrode member 220 / 820 is composed of a conductive material or metal [0028, 0056, 0101]) comprising at least partially a layer of magnetic material (specifically, the conductive electrode member 820 is made of metal and comprises a magnetic snap connection portion 822 [0096, 0101, FIGS. 11-12]) and depositing said layer above said layer of adhesive electrolyte (the conductive and magnetic materials form the electrode member 220 / 820 [0028, 0056, 0101], meanwhile the adhesive electrolyte layer is applied to bottom of the electrode before contacting the patient’s skin [0052, 0069]); 
(c) covering said layer of the conductive material with a layer of insulating material (an insulating sheet 210 / 810 may cover the conductive electrode member 220 / 820 [0027-0028, 0053, 0100, FIG. 4, FIG. 6, FIG. 11]).
The Examiner respectfully submits that the materials for the electrode members 220 / 820 refer to similar components on corresponding devices ([0052, 0056, 0094, 0096, 0101, FIG. 4, FIG. 6, FIGS. 11-12]). Therefore, it would have been obvious to a person having ordinary skill in the art to combine the materials from the different embodiments to arrive at an overall device similar to the one claimed. Specifically, this modification would result in the corresponding embodiments having an electrode member with a magnetic material (for example, the conductive metal electrode member 820 comprises a magnetic snap connection portion 822 to facilitate connection with the signal processing unit 710 [0094, 0096, 0101]. This magnetic portion could be used to modify the embodiment comprising the electrode member 220 and the signal processing unit 110 [0052, 0056]). The advantage of such modification will provide a stable connection between the electrode and the signal processing unit ([0107]). Furthermore, the stable connection will also improve the signal-to-noise ratio ([0107]). 
Regarding claim 12, Shin teaches a step (d) of securing a transmission portion (the signal processing unit 110 / 710 is electrically connected with the conductive electrode member 220 / 820 [0056, 0094, 0096, 0101, FIG. 4, FIGS. 11-12]), said transmission portion being removably secured to said layer of conductive material (specifically, the conductive electrode member 820 is made of metal and comprises a magnetic snap connection portion 822 to facilitate connection with the signal processing unit 710 [0028, 0096, 0101, FIGS. 11-12]). 

4. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Blomqvist et al. (US 2019/0099097 A1). 
Regarding claim 4, Shin suggests the electrode according to claim 1. Shin does not explicitly teach wherein said layer of insulating material consists of a layer of fabric.
The prior art by Blomqvist is analogous to Shin, as they both teach electrodes that measure biosignals ([0030]). 
Blomqvist teaches wherein said layer of insulating material consists of a layer of fabric ([0065]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Shin’s insulating material to comprise a fabric, as taught by Blomqvist. The advantage of an insulating fabric material will provide a positive charge similar to nylon (see paragraph [0065]).  

5. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Copp-Howland (US 2010/0072060 A1). 
Regarding claim 5, Shin suggests the electrode according to claim 2. Shin does not explicitly teach wherein said connection head has a plurality of contact elements, said contact elements having a tip in contact with said layer of conductive material.
The prior art by Copp-Howland is analogous to Shin, as they both teach biomedical electrodes that transmit electrical signals to and from a patient ([abstract, 0004]). 
Copp-Howland teaches wherein said connection head has a contact element (connector or connection head 212 includes a contact element 212a [0040, FIG. 3]), said contact element having a tip in contact with said layer of conductive material (contact element 212a has an extended tip or shape that contacts conductive layer 108 of the electrode 100 [0040, FIG. 3]). 
Copp-Howland does not explicitly teach a plurality of contact elements.
The Examiner respectfully submits, as Copp-Howland teaches the use of a contact element (contact element 212a [0040, FIG. 3]), configuring the exact number of contact elements would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Shin’s connection head to comprise a contact element, as taught by Copp-Howland. The advantage of such modification may provide conductivity from the conductive layer to the connection head. Furthermore, this may increase the conductivity throughout the electrode structure. 

6. 	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Radivojevic et al. (US 2019/0167196 A1). 
Regarding claim 6, Shin suggests the electrode according to claim 1. Shin does not explicitly teach wherein said layer of conductive material consists of a deposition layer of a conductive ink having magnetic particles.
The prior art by Radivojevic is analogous to Shin, as they both teach electrodes that detect biosignals from a subject ([abstract]). 
Radivojevic teaches wherein said layer of conductive material consists of a deposition layer of a conductive ink having magnetic particles (the conductive ink comprises magnetic particles [0072, 0079]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Shin’s conductive material to comprise a conductive ink having magnetic particles, as taught by Radivojevic. The advantage of the magnetic particles may provide a more secure fit between the various portions of the conductive electrode. Furthermore, the conductive ink may help improve the overall conductivity of the electrode (see paragraph [0086] by Radivojevic). 
Regarding claim 11, Shin suggests the method according to claim 10. Shin does not explicitly teach wherein step (b) is obtained by depositing a layer of conductive ink. 
The prior art by Radivojevic is analogous to Shin, as they both teach electrodes that detect biosignals from a subject ([abstract]). 
Radivojevic teaches wherein step (b) is obtained by depositing a layer of conductive ink (conductive ink [0072, 0079]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Shin’s conductive material to comprise a conductive ink, as taught by Radivojevic. The advantage of such modification will improve the overall conductivity of the electrode (see paragraph [0086] by Radivojevic). 

7. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Copp-Howland, further in view of Burnes et al. (US 2008/0132773 A1). 
Regarding claim 7, Shin in view of Copp-Howland suggests wherein said connection head has a magnetic portion configured to support said plurality of contact elements (Shin’s connection head or terminal 710 is magnetic [0094, 0096, 0101, FIGS. 11-12]. Specifically, this magnetic surface may allow for supporting Copp-Howland’s contact elements 212a [0040, FIG. 3]). 
Shin and Copp-Howland do not explicitly teach said contact elements having pin elements extending from the magnetic portion toward said patient contact portion.
The prior art by Burnes is analogous to Shin, as they both teach the use of biomedical electrodes comprising terminals ([abstract]).
Burnes teaches said contact elements having a pin element extended from the top of the electrode toward said patient contact portion (the pin element 50 can extend through or above the top surface 316 via the elongated opening 304 [0042, FIG. 15]. Furthermore, the pin element 50 extends towards the lower surface 314 and patient contacting portion 46 [0042, FIG. 11, FIG. 15]. This configuration ensures a good electrical connection between the top surface and bottom surface of the electrode [0042]). 
Burnes does not explicitly a plurality of pin elements extending from the magnetic portion.
 The Examiner respectfully submits, as Burnes teaches a pin extending through an electrode structure, configuring the exact number of pins to extend from Shin’s magnetic portion would have been a matter of rearranging and duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). This is considered possible, as Burnes teaches that pins are widely known in art to be coupled within an electrode via magnetic coupling ([0004]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the connection head suggested by Shin in view of Copp-Howland with the pin elements, as taught by Burnes. The advantage of such modification will provide a good electrical connection between the top surface and bottom surface of the electrode (see paragraph [0042] by Burnes). 
8. 	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Copp-Howland and Burnes et al., further in view of Lawrence et al. (US 2015/0257673 A1). 
Regarding claim 8, Shin in view of Copp-Howland and Burnes suggests the electrode according to claim 7. Shin, Copp-Howland, and Burnes do not explicitly teach wherein said pin elements have two portions, of which a first portion is retractable within a second portion, so that in a secured condition of the transmission portion to said conductive layer, said first portion is at least partially retracted within said second portion.
The prior art by Lawrence is analogous to Shin, as they both teach electrodes that measure biosignals from a subject ([abstract]). 
Shin and Lawrence suggest wherein said pin elements have two portions, of which a first portion is retractable within a second portion (Lawrence: the electrode 106 comprises a pin 218 that is retracted into a bottom end 220 of the sheath or pin cover 216 [0043, FIG. 3]) , so that in a secured condition of the transmission portion to said conductive layer (Shin: the transmission element or terminal 720 has a magnetic connection head that connects with the magnetic snap portion 822 of electrode member 820 [0094, 0096, 0101, FIGS. 11-12]. Specifically, the electrode member 220 / 820 is composed of a conductive material or metal [0028, 0056, 0101]. This provides a secured connection between the transmission element 720 and the conductive layer of the electrode member 220 / 820 [0094, 0096, 0101]), said first portion is at least partially retracted within said second portion (Lawrence: the pin 218 is retracted into a bottom end 220 of the sheath or pin cover 216 [0043, FIG. 3]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the pin suggested by Shin in view of Copp-Howland and Burnes to be retractable, as taught by Lawrence. The advantage of retracting or extending the pin may allow the user to adjust the electrical connection between the top and bottom surfaces of the electrode. 
Regarding claim 9, Lawrence teaches an elastic element interposed between said first portion and said second portion (Applicant describes the elastic element to be a spring within paragraph [0110] of the specification. Similarly, Lawrence teaches the use of spring 322 that interposes between the pin 218 and the pin cover 216 [0043, 0045, 0051, FIG. 3]. Specifically, the pin 218 is retracted into the pin cover 216 and biased outward from the pin cover 216 by the spring 322 [0043, 0045, 0051, FIG. 3]). 

Statement on Communication via Internet
 9. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
 10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                       

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792